Cuyahoga App. No. 76871. Appellant filed a notice of appeal which states that this appeal involves a termination of parental rights. Upon review of the opinion of the court of appeals, it has been determined that this appeal does not involve a termination of parental rights. Accordingly,
IT IS ORDERED by the court that the case shall not proceed under the expedited provisions for cases involving termination of parental rights or adoption of a minor child.
IT IS FURTHER ORDERED by the court that appellees’ memorandum in response will be due no later than May 2, 2001.